UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ACTAVA TV, INC., MASTER CALL                                     :
COMMUNICATIONS, INC., MASTER CALL                                :
CORPORATION, and ROUSLAN TSOUTIEV,                               :
                                                                 :
                            Plaintiffs,                          :           ORDER
                                                                 :
         -against-                                               :   18-CV-6626 (ALC)(KNF)
                                                                 :
JOINT STOCK COMPANY “CHANNEL ONE                                 :
RUSSIA WORLDWIDE,” CLOSED JOINT STOCK :
COMPANY “CTC NETWORK,” CLOSED JOINT :
STOCK COMPANY “NEW CHANNEL,” LIMITED :
LIABILITY COMPANY “RAIN TV-CHANNEL,” :
OPEN JOINT STOCK COMPANY “ACCEPT,”                               :
LIMITED LIABILITY COMPANY “COMEDY                                :
TV,” and KARTINA DIGITAL GMBH,                                   :
                                                                 :
                            Defendants.                          :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         The Court has made an in camera review of the affidavits from Olga Panfilova’s

(“Panfilova”) physicians, which appear at Docket Entry No. 314. The affidavits, both dated July

24, 2020, are stale and do not speak to Panfilova’s present medical condition. However,

according to the affidavit of one of her physicians, Panfilova will be “fit for questioning” in

January 2021. As it is now April 2021, and as the defendants have not presented any evidence

establishing that Panfilova’s present medical condition prevents her from being examined orally

at a deposition, there is no reason that she should not be deposed. The plaintiffs shall schedule
Panfilova’s deposition expeditiously and advise the Court of the deposition date.

Dated: New York, New York                                   SO ORDERED:
       April 30, 2021
